Citation Nr: 0205968	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  00-00 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed skin 
disorder.  

2.  The propriety of the initial rating for the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
rated as 50 percent disabling on December 30, 1998, to 
October 25, 2001, when a 100 percent rating was assigned.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to August 
1973 to include later service in the Reserve.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the RO 
that granted service connection for PTSD and assigned a 10 
percent rating, effective on December 20, 1998.  

The Board remanded the case to the RO in June 2001 for 
additional development of the record.  

Thereafter, in a November 2001 rating decision, the RO 
assigned an increased rating of 50 percent for PTSD, 
effective on December 30, 1998, and 100 percent, effective on 
October 25, 2001.  

In addition, the Board notes that, in the November 2001 
notification letter, the RO erroneously informed the veteran 
that the assignment of the 100 percent rating from October 
25, 2001, for service-connected PTSD was a complete grant of 
benefits. 

However, the issue of entitlement to a rating higher than 50 
percent from December 30, 1998, the date the veteran filed a 
claim, to October 24, 2001, is still on appeal as the veteran 
is presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit was awarded.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue 
is as stated on the first page of the decision.  

Finally, upon examining the June 2000 hearing transcript, the 
Board finds that the veteran discussed the issue of an 
enlarged prostate possibly associated with herbicide exposure 
and indicated that he would like to "submit these into my 
record," presumably meaning to submit the treatment records 
for consideration.  As the Board construes the veteran's 
statement as an informal claim, this matter is referred back 
to the RO for appropriate action.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected PTSD is shown to have been 
productive of a disability picture that more nearly 
approximates that of total occupational and social impairment 
during the entire of the appeal.  

3.  The veteran was diagnosed as having acne vulgaris and 
cysts on his neck while on active duty.  

4.  The veteran now is shown to have comedones, non-
inflammatory cysts on his back and scarring as the residuals 
of old cystic acne that likely began while he was serving in 
the Republic of Vietnam.   



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a schedular rating of 
100 percent, effective on December 30, 1998, for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b), 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130 including Diagnostic Code 9411 (2001).  

2.  The veteran's skin disability manifested by the residual 
cystic acne is due to disease or injury that was incurred 
during his active military service.  38 U.S.C.A. §§  1110, 
5107(b), 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

A careful review of the veteran's service medical records 
shows that he had complaints in January 1971 of having acne 
lesions over his face and that chronic acne vulgaris was 
diagnosed.  Furthermore, his records show that the veteran 
also reported having recurrent cysts on the back of his neck.  

Additionally, in the veteran's service medical records, there 
is an undated treatment note diagnosing the veteran as having 
"acute mild - chronic acne vulgaris."  However, the veteran 
later submitted the exact same treatment record, dated in 
June 1976 when the veteran had service in the Reserve.  

The treatment records from Carilion Family Medical, dated 
from April to June 1999, show that the veteran had complaints 
of having nightmares, depression and anxiety, as well as 
complaints of lesions on his arms and back.  Dr. Daniel R. 
Jones diagnosed the veteran as having depression, anxiety, a 
sleep disorder and acneiform lesions.  Wellbutrin, BuSpar, 
and Doxepin were prescribed.  

In May 1999, the veteran underwent a VA dermatological 
examination.  The veteran had complaints of having lesions 
that were sometimes painful and pruritic, in which a number 
of them had been drained.  An examination revealed the 
residuals with comedones, several non-inflammatory cysts on 
his back, and a lot of old scarring, with some involvement on 
his face.  

The VA examiner reported no straw-colored cysts or 
periauricular or periorbital comedones.  In conclusion, the 
examiner stated that his findings were consistent with cystic 
acne without specific manifestations for chloracne and that 
he could not make a diagnosis at that time, but it was 
impossible to rule out chloracne.  

In May 1999, the veteran also underwent a VA PTSD 
examination.  As a result of his experiences in service, the 
veteran stated that, following service, he became a 
workaholic and had nightmares, an exaggerated startle 
response, violent outbursts, trouble sleeping and 
nervousness.  

The veteran was also noted to have had complaints of 
continuous anxiety, intrusive and distressive thoughts, 
depressive feelings every day when he did not care what 
happened to him or whether he got out of bed or not, crying 
spells two to three times a week, suicidal ideations, 
insomnia, increased irritability, reduced interests, and 
suspiciousness and distrust towards others.  The veteran 
reported no panic attacks, obsessional rituals, hopelessness, 
lack of energy, homicidal ideation or hallucinations or 
delusions.  

The VA examiner reported that the veteran was not so 
depressed that he could not function independently.  At the 
time of the examination, the veteran was employed and was 
taking BuSpar and Wellbutrin.  

Upon examination, the examiner reported that the veteran's 
dress, grooming and hygiene were good, that he was alert and 
oriented and that his behavior was appropriate, cooperative 
and talkative.  The veteran's mood was anxious and depressed, 
and he appeared to be tense and restless, frequently clasping 
and unclasping his hands.  His eye contact was good; his 
speech was normal; his affect was appropriate, but 
restricted.  

The VA examiner noted no psychotic abnormalities of 
perception, thinking, or thought content.  The veteran's 
insight was fair; his memory was intact; and his 
concentration was good.  

In April 2000, the veteran underwent a counseling session 
with his employer when several colleagues of the veteran came 
forward with complaints that the veteran was singling them 
out and holding them to a higher standard than others, that 
the veteran had discussed sensitive information with other 
colleagues, and that the veteran was spending too much time 
in the back encouraging his "favorite colleagues" to take 
extended breaks so they could smoke with him, and expressed 
fear that the veteran would retaliate against them.  The 
veteran responded with disappointment and argued the 
allegations were not true.  

In the June 2000 RO hearing transcript, the veteran testified 
that he had not been completely honest during the May 1999 VA 
PTSD examination out of embarrassment and fear of what might 
happen to him.  In this regard, he stated that he actually 
had tried to commit suicide by shooting himself, but the 
round got hung up on the chamber, and that he had been laid 
off and terminated from several employment positions because 
he had trouble with the managers.  

The veteran also testified that, at the time of the 
examination, he did experience flashbacks, but did not 
understand what they were at the time.  The veteran further 
reported that he did not participate in any activities that 
he used to enjoy and had problems with personal and familial 
relationships.  The veteran also reported an anger outburst 
at VA causing him to be escorted out of the building and 
trouble remembering things and sleeping.  

As to his skin disability, the veteran testified that he had 
experienced skin lesions and that an attempt to treat them 
with Accutane had caused him to "break" open and bleed.  He 
further stated that he had had problems with cysts for almost 
30 years on his shoulders and on his back, thighs, "tail," 
and ankles and that he did not wear shorts because of the 
scarring.  

In October 2001, the veteran underwent another VA dermatology 
examination.  The examination revealed some severe, residual, 
old cystic acne with cysts on his upper back and a lot of 
scarring.  The veteran had some polyporous comedones on his 
back and lesions around his ear.  There was very little 
evidence of active acne.  

The VA examiner concluded that, since it has been so long 
since service, it was impossible to be sure of a diagnosis, 
but his findings were certainly consistent with chloracne 
since there was a presence of multiple old cysts, burned out 
polyporous comedones, and comedomal activity around the post-
auricular area.  

The veteran also underwent a VA PTSD examination in October 
2001.  The veteran had complaints of having recurrent and 
intrusive distressing thoughts and dreams regarding his 
Vietnam experiences, flashback episodes, intense 
psychological distress at exposure to cues that resembled 
aspects of his military experiences, marked efforts to avoid 
feelings or conversations associated with the traumatic 
events, and avoidance of activities that aroused 
recollections of military experiences.  

The veteran also reported having a marked diminished interest 
in activities, feelings of detachment from others, and a 
severely restricted range of affect.  The examiner reported 
that the veteran showed symptoms of difficulty falling 
asleep, outbursts of anger, difficulty concentrating and an 
exaggerated startle response.  Upon completion of the 
Mississippi Scale test, the veteran scored well above the 
threshold for severe PTSD, and the examiner stated that these 
findings were consistent with the VA examination in May 1999.  

The VA examiner further stated that the veteran exhibited 
severe impairment in his social and employment functioning as 
a direct result of his PTSD symptomatology.  The veteran had 
no friends, and his interest in recreational activities was 
markedly impaired.  

The examiner also stated there was a high probability that 
the veteran's social and work performance would further 
deteriorate.  In conclusion, the examiner opined that the 
veteran's ability to maintain normal social and occupational 
functioning was severely impaired.  Prolonged PTSD and 
problems relating to social environment were diagnosed.  A 
Global Assessment of Functioning score of 35 was assigned.  

In November 2001, the veteran underwent a Social and 
Industrial Survey for VA.  The veteran had complaints of 
having depression, worthlessness, helplessness and 
hopelessness.  The veteran admitted to suicidal ideations, 
but denied homicidal ideations.  The veteran also reported 
feeling no enjoyment, a decrease in sexual interest, 
nightmares, and recurrent "weird" dreams.  

The veteran was divorced and had recently ended a 
relationship with his fiancée due to his problems and 
depression.  The examiner concluded that the veteran appeared 
to be more withdrawn and depressed with little social 
involvement.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claims on appeal in light of the 
above-noted change in the law and the regulations, and the RO 
has adjudicated his claim pursuant to such changes.  

Furthermore, the Board holds that the requirements of the new 
law and regulations have essentially been satisfied.  

In this regard, the Board notes that by virtue of the July 
1999 Statement of the Case and June 2000 and November 2001 
Supplemental Statements of the Case letter issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the laws and regulations governing his 
claim, and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

Hence, given the favorable action taken hereinbelow, 
adjudication of this appeal, without another remand to the RO 
or further development poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.  


PTSD

The veteran currently has a 50 percent disabling rating from 
December 30, 1998, to October 25, 2001, at which time a 100 
percent was assigned.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Separate Diagnostic Codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is currently rated under 
the provisions of 38 C.F.R. § 4.130 including Diagnostic Code 
9411.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

After carefully reviewing the veteran's claims file, the 
Board finds that the veteran is shown as likely as not to be 
entitled to already assigned 100 percent rating, beginning on 
November 30, 1998, or the date of the grant of service 
connection for PTSD.  

Even though the May 1999 VA examiner stated that the veteran 
was not so depressed that he could function independently, 
the evidentiary record establishes that he was significantly 
anxious and depressed all the time, had suicidal ideations, 
experienced reduced interests in activities, and was very 
suspicious and distrustful of others.  It is pertinent to 
note in this regard that a GAF score was not assigned by the 
VA examiner in connection with the May 1999 evaluation.  

Furthermore, in addition to the veteran's employer counseling 
him on his behavior towards colleagues in early 2000, he also 
testified during the June 2000 hearing that he was laid off 
or terminated from previous jobs due to difficulty with 
managers, that he had actually tried to commit suicide in the 
past, that he did not participate in recreational activities, 
and that he had problems with personal and familial 
relationships.  He indicated that he had not related such 
important information during the previous examination.  

During the October 2001 VA examination, the examiner 
diagnosed the veteran with severe impairment of, as well as 
the inability to maintain, his social and occupational 
functioning, and severe PTSD that was "consistent with" the 
May 1999 VA examination.  

Additionally, when reviewing the veteran's claims, the Board 
is charged with the duty to assess the credibility and weight 
given to the evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  See Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In doing so, the Board is free to favor some evidence over 
other evidence, provided it offers an adequate basis for 
doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995). 

Therefore, in reviewing the evidentiary record in its 
entirety and analyzing the full medical history in this case, 
the Board concludes that overall the veteran's disability 
picture is shown to more nearly approximate that of total 
occupational and social impairment throughout the entire 
period of the appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Hence, the Board finds that a 100 percent rating is for 
application in this case, effective on December 30, 1998 or 
the date of the initial grant of service connection for PTSD.  


Skin disability

The veteran claims that he is entitled to service connection 
for chloracne or acneform disorder, to include on the basis 
of exposure to herbicide agents in the Republic of Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Furthermore, applicable criteria provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
diseases consistent with chloracne shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).  Chloracne must have become manifest to a 
degree of 10 percent or more within one year of the veteran's 
last exposure to an herbicide agent during active service.  
38 C.F.R. § 3.307(a)(6)(ii).  

Without addressing whether the veteran has met the 
requirements for presumptive service connection for chloracne 
based on exposure to herbicide agents in the Republic of 
Vietnam, the Board concludes that the veteran is shown to 
have likely developed cystic acne during service.  
Accordingly, service connection on the basis of service 
incurrence is warranted in this case.  

The veteran was initially diagnosed as having acne vulgaris 
and cysts on his neck during his period of active service and 
later reported to have acne vulgaris in 1976, presumably 
while in the Reserve.  

Furthermore, during the May 1999 VA examination, the veteran 
exhibited residuals with comedones, non-inflammatory cysts on 
his back, and old scarring, consistent with cystic acne.  
Likewise, during the October 2001 VA examination, the 
examiner found severe residual old cystic acne with cysts on 
his upper back along with scarring.  The examiner concluded 
that while the findings were consistent with chloracne, it 
was impossible to make a diagnosis.  

Although it is unclear whether the veteran actually suffers 
from chloracne, the Board finds that the veteran does suffer 
from current skin disability due to disease that was incurred 
in service.  Therefore, the Board concludes that the veteran 
is entitled to service connection for residual cystic acne.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 
49 (1990).  



ORDER

An increased rating of 100 percent for the service-connected 
PTSD, effective on December 30, 1998, is granted, subject to 
the regulations controlling the award of VA monetary 
benefits.  

Service connection for residual cystic acne is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

